Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/16/2022.
Claims 1-2, 4-14 and 17-23 are allowed in this office action.
Cancellation of claims 3 and 15-16 is acknowledged.

Allowable Subject Matter
Claims 1-2, 4-14 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, An apparatus to install a frangible fastener, the apparatus comprising: a drive tool having a drive socket operable to rotate a separable nut portion of the frangible fastener; a fastener interface defining an interior for receiving at least the nut portion, the fastener interface being disposed on a drive end of the drive tool, wherein the drive socket is movable within the fastener interface and operable to rotate the frangible fastener, and wherein the separable nut portion of the frangible fastener is removed when the frangible fastener is installed; a nut-portion removal tube depending from the interior of the fastener interface; [[and]] a vacuum generator in fluid communication with the removal tube and configured to cause the separable nut portion to be removed from the interior and through the removal tube; and a shaft key configured to eject the separable nut portion from the drive socket and into the interior of the fastener interface.
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731